                    Case 21-11194-JTD            Doc 65      Filed 09/01/21        Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    SEQUENTIAL BRANDS GROUP, INC., et al.,1                        )   Case No. 21-11194 (JTD)
                                                                   )
                                      Debtors.                     )   (Jointly Administered)
                                                                   )   Docket Ref. No. 4


    ORDER (I) AUTHORIZING THE DEBTORS TO (A) FILE A CONSOLIDATED LIST
    OF CREDITORS IN LIEU OF SUBMITTING A SEPARATE MAILING MATRIX FOR
    EACH DEBTOR, (B) FILE A CONSOLIDATED LIST OF THE DEBTORS’ TWENTY
    LARGEST UNSECURED CREDITORS, AND (C) REDACT CERTAIN PERSONALLY
    IDENTIFIABLE INFORMATION FOR INDIVIDUAL CREDITORS AND INTEREST
                HOLDERS AND (II) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to (i)

file a consolidated list of creditors in lieu of submitting a separate mailing matrix for each Debtor,

(ii) file a consolidated list of the Debtors’ twenty largest unsecured creditors in lieu of filing lists

for each Debtor, and (iii) redact certain personally identifiable information for the Debtors’

individual creditors and interest holders, and (b) granting related relief, all as more fully set forth

in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this




1     The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Sequential Brands
      Group, Inc. (2789), SQBG, Inc. (9546), Sequential Licensing, Inc. (7108), William Rast Licensing, LLC (4304),
      Heeling Sports Limited (0479), Brand Matter, LLC (1258), SBG FM, LLC (8013), Galaxy Brands LLC (9583),
      The Basketball Marketing Company, Inc. (7003), American Sporting Goods Corporation (1696), LNT Brands
      LLC (3923), Joe’s Holdings LLC (3085), Gaiam Brand Holdco, LLC (1581), Gaiam Americas, Inc. (8894), SBG-
      Gaiam Holdings, LLC (8923), SBG Universe Brands, LLC (4322), and GBT Promotions LLC (7003). The
      Debtors’ corporate headquarters and the mailing address for each Debtor is 1407 Broadway, 38th Floor, New
      York, NY 10018.
2     Capitalized terms used in this Order but not immediately defined have the meanings given to such terms in the
      Motion.
               Case 21-11194-JTD          Doc 65      Filed 09/01/21    Page 2 of 3




matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012; and that

this Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having determined that the legal and factual bases set forth in the Motion

and at the Hearing establish just cause for the relief granted herein; and upon all of the proceedings

had before this Court; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

     1.        The Motion is granted as set forth herein.

     2.        The requirements of Local Rule 1007-2(a) and Local Rule 2002-1(f)(v) that

separate mailing matrices be submitted for each Debtor are permanently waived, and the Debtors

are authorized to submit a consolidated list of creditors; provided that if any of these chapter 11

cases converts to a case under chapter 7 of the Bankruptcy Code, the applicable Debtor shall file

its own creditor mailing matrix.

     3.        The Debtors shall cause the Creditor Matrix to be made available in readable

electronic format (or in non-electronic format at such requesting party’s sole cost and expense)

upon reasonable request by parties in interest.

     4.        The Debtors are authorized to file a consolidated list of the Debtors’ twenty largest

unsecured creditors; provided that if any of these chapter 11 cases converts to a case under chapter



                                                  2
                 Case 21-11194-JTD         Doc 65      Filed 09/01/21    Page 3 of 3




7 of the Bankruptcy Code, the applicable Debtor shall file an unconsolidated Top 20 List within

ten (10) days of any such conversion.

     5.          The Debtors are authorized to redact personally identifiable information, including

home address information, in respect of the Debtors' individual creditors and interest holders listed

on the Creditor Matrix, Schedules and Statements, or similar document filed with the Court. The

Debtors shall provide an unredacted version of the Creditor Matrix, Schedules and Statements, and

any other applicable filed document to the Court, the U.S. Trustee, counsel to any official

committee appointed in these chapter 11 cases, and any other party in interest upon a reasonable

and legitimate request.

     6.          Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of the Local Rules are satisfied by such notice.

     7.          Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

this order are immediately effective and enforceable upon entry.

     8.          The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

     9.          This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




          Dated: September 1st, 2021                       JOHN T. DORSEY
          Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




                                                   3
